DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
Claims 1-2, and 4-6 have been amended and are hereby entered.
Claims 1-6 are currently pending and have been examined. 
	 
Response to Amendment and Remarks
Claim Rejections - 35 USC § 112
In view of the Applicant’s amendments to claim 5, the 112(b) rejection of claim 5 with respect to rejection of the phrase “signal input to the layer” in line 11.  Accordingly, the rejection is withdrawn.  
However, the 112(b) rejection of claim 5, regarding the claim ending with “plurality of sub network in each of the at least” in line 14 was not amended, nor an argument provided.  As mentioned in the Final Office action dated 24 February 2022, claim 5, concludes on the last line with “plurality of sub networks in each of the at least.”  It appears that applicant introduced a typographical error in the amendment dated 7 January 2022 and it is unclear what is being claimed. Accordingly, the Examiner this rejection is maintained and repeated the rejection below.  
Claim Rejections - 35 USC § 103
Applicant’s arguments, see page 6 of the remarks and amendment filed 25 April 2022, with respect to the rejection(s) of claims 1-6 under 35 USC § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 March 2022 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
										

Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, concludes on the last line with “plurality of sub networks in each of the at least.”  It appears that applicant introduced a typographical error in the instant amendment and it is unclear what is being claimed.  The examiner notes that the claim language “one layer” appears to have been removed from claim 5, without the proper mark-up.  However, the examiner believes this deletion was inadvertent and in the interests of compact prosecution has examined such that the last phrase reads “plurality of sub networks in each of the at least one layer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogale et al. (US PG Pub 2019/0279005 A1, hereinafter “Ogale”) and Odena et al. (US PG Pub 2019/0236438 A1, hereinafter “Odena”) in view of Shivamurthy (WO2020/007589, hereinafter “Shivamurthy”). 
Regarding Claim 1, Ogale teaches an object detection device (100) comprising: a processor (CPU, see [0031]) configured to: 
detect, by inputting a sensor signal (310) acquired by a sensor (not labeled, see [0025]) installed in a vehicle (122) to a neural network (134), an object existing around the vehicle (see [0023]), 
wherein the neural network includes an input layer (410) to which the sensor signal is input,
an output layer (490) that outputs a result of detection of the object, and 
a plurality of layers connected between the input layer and the output layer (420a, 420b, 420c).
Ogale does not teach wherein at least one layer of the plurality of layers includes a plurality of sub networks that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the at least one layer; and 
controlling, depending on an amount of power available for detection of the object, a number of sub networks which are used when the processor detects the object among the plurality of sub networks in each of the at least one layer.
Odena teaches wherein at least one layer of the plurality of layers includes a plurality of sub networks (140A-N) that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the at least one layer (Odena, see at least [0044]); and controlling, depending on an amount of power available for detection of the object, a number of sub networks which are used when the processor detects the object among the plurality of sub networks in each of the at least one layer  (as discussed in the previous Office Action and as admitted by Applicant, Odena discloses that the usage input is utilized to select the proper subset of the neural network (i.e. sub network as further described in [0042]).  See at least Odena [0040] and [0006] which discloses that the usage factors used in the usage input “are set in accordance with the limited computational capacity of the mobile device e.g, weights that emphasize processing inputs…while using limited computational resources [emphasis added]”.  and that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system”.)  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the neural network architecture of Ogale et al. to include the plurality of layers with sub networks and to control the sub networks based on the amount of power available for detection used as taught by Odena in order to generate an output when computational resources are limited (e.g. on a mobile device). See at least Odena [0008-0011].
The combination of Ogale and Odena do not explicitly teach controlling the subnetworks depending on an amount of electric power available.  
Shivamurthy teaches that resources of a vehicle for processing data are limited both with respect to space for computational power (devices) and available electrical power (see at least Shivamurthy page 1, last paragraph, “Huge amounts of data have to be processed in real time in order to reliable detect the environment of the vehicle.  However, resources of the vehicle for processing the data are limited in respect to space for housing processing devices and also in respect to available electrical power.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogale and Odena to control the subnetworks based on the amount of electrical power instead of, or in addition to the computational resources because as Shivamurthy teaches, both these resources are challenges in autonomous driving to reliable detect dangers for a vehicle.  
Regarding Claim 2, the combination of Ogale, Odena, and Shivamurthy, as shown above, discloses all of the limitations of claim 1. Odena further teaches the object detection device wherein the processor calculates, depending on the amount of power available for detection of the object, a target computation amount for detection of the object by the processor (usage input 152, Odena teaches usage factors “set in accordance with the limited computational capacity of the mobile device see [0031-0034]), and controls, based on the target computation amount, the number of sub networks (see (0041]), among the plurality of sub networks (140A-N) in each of the at least one layer, which are used when the processor detects the object. The examiner notes that Odena at least at [0040] and [0006] discloses that the usage factors used in the usage input “are set in accordance with the limited computational capacity of the mobile device e.g, weights that emphasize processing inputs…while using limited computational resources and further that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system”.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have the processor of Ogale to calculate, depending on the amount of power available for detection of the object, a target computation amount for detection of the object by the processor, and control, based on the target computation amount, the number of sub networks among the plurality of sub networks in each of the at least one layer, which are used when the processor detects the object as taught by Odena to effectively adjust the resource usage of the neural network to account for the amount of resources available for uses by the systems and quality requirements for the outputs generated by the network etc. See Odena abstract and [0006], [0049]. 
Further, the examiner notes that Shivamurthy teaches that resources of a vehicle for processing data are limited both with respect to space for computational power (devices) and available electrical power (see at least Shivamurthy page 1, last paragraph, “Huge amounts of data have to be processed in real time in order to reliable detect the environment of the vehicle.  However, resources of the vehicle for processing the data are limited in respect to space for housing processing devices and also in respect to available electrical power.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogale and Odena to control the subnetworks based on the amount of electrical power instead of, or in addition to the computational resources because as Shivamurthy teaches, both these resources are challenges in autonomous driving to reliable detect dangers for a vehicle.  
Regarding Claim 4, Ogale teaches the object detection method comprising:
detecting, by inputting a sensor signal (310) acquired by a sensor (not labeled, see [0025]) installed in a vehicle (122) to a neural network (134), an object existing around the vehicle (see [0023]), 
wherein the neural network includes an input layer (410) to which the sensor signal is input,
an output layer (490) that outputs a result of detection of the object, and 
a plurality of layers connected between the input layer and the output layer (420a, 420b, 420c).
 Ogale does not teach wherein at least one layer of the plurality of layers includes a plurality of sub networks that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the at least one layer; and 
controlling, depending on an amount of power available for detection of the object, a number of sub networks which are used when the processor detects the object among the plurality of sub networks in each of the at least one layer.
Odena teaches wherein at least one layer of the plurality of layers includes a plurality of sub networks (140A-N) that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the at least one layer (Odena, see [0044]); and controlling, depending on an amount of power available for detection of the object, a number of sub networks which are used when the processor detects the object among the plurality of sub networks in each of the at least one layer (see [0040-41] and [0011] and as discussed in the Response to Arguments section, as admitted by Applicant, Odena discloses that the usage input is utilized to select the proper subset of the neural network (i.e. sub network as further described in [0042]).  See at least Odena [0040] and [0006] which discloses that the usage factors used for the usage input “are set in accordance with the limited computational capacity of the mobile device e.g, weights that emphasize processing inputs…while using limited computational resources [emphasis added]”.  and that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system”.)  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the object detection method of Ogale et al. to include the plurality of layers with sub networks and to control the sub networks based on the amount of power available for detection used as taught by Odena in order to generate an output when computational resources are limited (e.g. on a mobile device). See at least Odena [0008-0011].
The combination of Ogale and Odena do not explicitly teach controlling the subnetworks depending on an amount of electric power available.  
Shivamurthy teaches that resources of a vehicle for processing data are limited both with respect to space for computational power (devices) and available electrical power (see at least Shivamurthy page 1, last paragraph, “Huge amounts of data have to be processed in real time in order to reliable detect the environment of the vehicle.  However, resources of the vehicle for processing the data are limited in respect to space for housing processing devices and also in respect to available electrical power.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogale and Odena to control the subnetworks based on the amount of electrical power instead of, or in addition to the computational resources because as Shivamurthy teaches, both these resources are challenges in autonomous driving to reliable detect dangers for a vehicle.  
Regarding Claim 5, Ogale teaches a vehicle controller (see [0062]) comprising: 
a processor (CPU, see [0031]) configured to: 
determine control information for a vehicle (see [0062]), by inputting information indicating a position of an object around the vehicle (700, 710) to a neural network (134), 
the position being detected by means of a sensor signal (310) acquired by a sensor (not labeled, see [0025]) installed in the vehicle (122), 
•	wherein the neural network includes an input layer (410) to which the information indicating the position of the object around the vehicle is input,
•	an output layer (490) that outputs the control information, and 
•	a plurality of layers connected between the input layer and the output layer (420a, 420b, 420c).
 Ogale does not teach wherein at least one layer of the plurality of layers includes a plurality of sub networks that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the layer; and 
control, depending on an amount of power available for determination of the control information, a number of sub networks which are used when the processor determines the control information among the plurality of sub networks in each of the at least one layer. 
Odena teaches wherein at least one layer of the plurality of layers includes a plurality of sub networks (140A-N) that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the layer (Odena, see [0044]); and control, depending on at least either of an amount of power available for determination of the control information or computational resources available for determination of the control information, the number of sub networks which are used when the processor determines the control information among the plurality of sub networks in each of the at least one layer (see [0040-41] and [0011] and as discussed in the Response to Arguments section, as admitted by Applicant, Odena discloses that the usage input is utilized to select the proper subset of the neural network (i.e. sub network as further described in [0042]).  See at least Odena [0040] and [0006] which discloses that the usage factors used for the usage input “are set in accordance with the limited computational capacity of the mobile device e.g, weights that emphasize processing inputs…while using limited computational resources [emphasis added]”.  and that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system”.)  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the vehicle controller of Ogale et al. to include the plurality of layers with sub networks and to control the sub networks based on the amount of power available for detection used as taught by Odena in order to generate an output when computational resources are limited (e.g. on a mobile device). See at least Odena [0008-0011].
The combination of Ogale and Odena do not explicitly teach controlling the subnetworks depending on an amount of electric power available.  
Shivamurthy teaches that resources of a vehicle for processing data are limited both with respect to space for computational power (devices) and available electrical power (see at least Shivamurthy page 1, last paragraph, “Huge amounts of data have to be processed in real time in order to reliable detect the environment of the vehicle.  However, resources of the vehicle for processing the data are limited in respect to space for housing processing devices and also in respect to available electrical power.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogale and Odena to control the subnetworks based on the amount of electrical power instead of, or in addition to the computational resources because as Shivamurthy teaches, both these resources are challenges in autonomous driving to reliable detect dangers for a vehicle.  
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogale, Odena, and Shivamurthy, as applied to claims 1 and 2 above, and further in view of Kitani et al. (US PG Pub 2020/0143670A1, hereinafter “Kitani”).
Regarding claim 3, the combination of Ogale, Odena, and Shivamurthy as shown above teach all the limitations of claim 1 and 2, however the combination of Ogale, Odena, and Shivamurthy do not teach that the object detection device further comprises a memory configured to store a table indicating a relationship between the target computation amount and a sub network, for each of the at least one layer, which is used when the processor detects the object, among the plurality of sub networks, and wherein the processor determines for each of the at least one layer of the neural network, with reference to the table and based on the target computation amount, a sub network used when the processor detects the object, among the plurality of sub networks. 
 Kitani teaches an object detection device comprising: a memory (22)  configured to store a table (221) indicating a relationship between the target computation amount (see Figure 3, especially Figure 3A, where time is recorded, and [0002] which discloses that when the number of extracted obstacles is increased, the load or time necessary to process is increased) and the sub network, for each of the at least one layer, which is used when the processor detects the object, among the plurality of sub networks, and wherein the processor determines for each of the at least one layer of the neural network, with reference to the table and based on the target computation amount, a sub network used when the processor detects the object, among the plurality of sub networks. (see [0041] and Figure 3, especially Figure 3A, where time is recorded in tabular form, and [0002] which discloses that when the number of extracted obstacles is increased, the load or time necessary to process is increased). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have store the information regarding the target computation amount of Ogale and Odena within a table, as Kitani teaches, in order to hold combination pattern information on the sub networks (operation units) which may be used to in later calculations necessary to select the combination of sub networks (operation units) configuring the AI to increase or decrease the hardware resources as needed (see Kitani et al. [0036], [0041], [0067]).
Regarding Claim 6, the combination of Ogale, Odena, and Shivamurthy disclose the object detection device according to claim 1, including wherein the processor determines based on the amount of electric power available for detection of the object, for each of the at least one layer of the neural network, the sub network used when the processor detects the object, among the plurality of sub networks see [0040-41] and [0011] and as discussed in the Response to Arguments section, as admitted by Applicant, Odena discloses that the usage input is utilized to select the proper subset of the neural network (i.e. sub network as further described in [0042]).  See at least Odena [0040] and [0006] which discloses that the usage factors used for the usage input “are set in accordance with the limited computational capacity of the mobile device e.g, weights that emphasize processing inputs…while using limited computational resources [emphasis added]”.  and that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system”.)  
However, the combination of Ogale, Odena, and Shivamurthy do not explicitly disclose a memory configured to store a table indicating a relationship between the amount of power available for detection of the object and a sub network and that the determination is made with reference to a table. 
Kitani teaches an object detection device comprising: a memory (22)  configured to store a table (221) indicating a relationship between the target computation amount (see Figure 3, especially Figure 3A, where time for processing is recorded, and [0002] which discloses that when the number of extracted obstacles is increased, the load or time necessary to process is increased) and the sub network, for each of the at least one layer, which is used when the processor detects the object, among the plurality of sub networks, and wherein the processor determines for each of the at least one layer of the neural network, with reference to the table and based on the target computation amount, a sub network used when the processor detects the object, among the plurality of sub networks. (see [0041] and Figure 3, especially Figure 3A, where time is recorded in tabular form, and [0002] which discloses that when the number of extracted obstacles is increased, the load or time necessary to process is increased).  The examiner notes that processing time and available processing power are inversely proportional and the claim, as written merely requires that the table indicates a relationship between the available power and the sub network.  The examiner asserts that at least the table shown in Fig 3A shows a relationship between processing time and the sub network and thus, shows a relationship between available processing power and the sub network.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have store the information regarding the amount of power available for detection of the object of Ogale and Odena within a table, as Kitani teaches, in order to hold combination pattern information on the sub networks (operation units) which may be used to in later calculations necessary to select the combination of sub networks (operation units) configuring the AI to increase or decrease the hardware resources as needed (see Kitani et al. [0036], [0041], [0067]).


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                       
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662